293 S.W.3d 484 (2009)
Anthony SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69732.
Missouri Court of Appeals, Western District.
October 6, 2009.
Anthony Smith, pro se.
Robert J. Bartholomew, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.

ORDER
PER CURIAM:
Anthony Smith appeals the circuit court's denial of his motion to reopen his Rule 29.15 post-conviction case. On appeal, Smith claims that he was entitled to have the Rule 29.15 proceedings reopened because he was abandoned by his post-conviction counsel. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).